COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Felton and Senior Judge Willis


GREGORY JOSEPH BUKA
                                           MEMORANDUM OPINION *
v.   Record No. 2353-02-2                      PER CURIAM
                                              MARCH 11, 2003
JUDITH MARIE SMITH, F/K/A
 JUDITH MARIE BUKA


       FROM THE CIRCUIT COURT OF THE CITY OF FREDERICKSBURG
                    John W. Scott, Jr., Judge

           (Stephen M. Farmer; Steven P. Woodside;
           Stephen M. Farmer, P.C., on brief), for
           appellant.

           (Kenneth P. Mergenthal, on brief), for
           appellee.


     Gregory Buka (husband) contends the trial court failed to

obtain jurisdiction over the case and, as a result, its decree of

divorce is void.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

                             BACKGROUND

     On October 10, 2001, Judith Marie Buka (wife) filed a bill of

complaint in the trial court seeking a divorce.     In paragraph 1,

wife indicated that she and husband were married in Prince William


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
County, Virginia on October 8, 1994.   In paragraph 3, wife

declared she "is domiciled in and has been a bona fide resident of

the State of Virginia for more than six months next preceding the

commencement of this suit."

     In a December 12, 2001 deposition, wife avowed she has been a

resident of Virginia for thirty-one years.

     In answer to deposition questions, wife's mother, Judith

Marie Smith, stated that she has known wife for thirty-one years

and that wife has been a resident of Virginia for thirty-one

years.

     In the December 19, 2001 final decree, the trial court

explained that it considered the evidence, including argument by

counsel and "the Depositions of the Plaintiff and of the

witness" which "were duly taken before a Notary Public," and

found that wife "is domiciled in and has been a bona fide

resident of the State of Virginia for more than six months next

preceding the commencement of this suit."

     On June 11, 2002, husband filed a "Praecipe" asking the trial

court to reopen the case and "vacate the Final Decree of Divorce."

On that same date, husband filed an "Answer and Cross-Bill of

Complaint for Divorce" in which he "admit[ted] to all allegations

contained in [wife's] Bill of Compliant" and "incorporate[d] by

reference the allegations contained in" wife's bill of complaint.

     On June 18, 2002, the trial court conducted a hearing on

husband's motion.   The trial court found that the wife and
                             - 2 -
wife's mother "having testfiied that [wife] was a resident of

the State of Virginia for 32 years [sic] was sufficient to prove

that the [wife] was an actual bona fide resident and domiciliary

of the Commonwealth" in accordance with Code § 20-97.    The trial

court also held that husband's "failure to file [a timely]

Answer, attend despositions [sic], or to question [wife's]

residency and domicile, together with [his untimely] answer"

admitting that wife "was indeed a resident and domiciliary of

the State of Virginia" precluded him from reopening the suit and

re-litigating the question of domicile.

                           DISCUSSION

     Code § 20-97 provides, in pertinent part:

          No suit for annulling a marriage or for
          divorce shall be maintainable, unless one of
          the parties is and has been an actual bona
          fide resident and domiciliary of this
          Commonwealth for at least six months
          preceding the commencement of the suit; nor
          shall any suit for affirming a marriage be
          maintainable, unless one of the parties be
          domiciled in, and is and has been an actual
          bona fide resident of this Commonwealth at
          the time of bringing such suit.

     Compliance with the provision of the Code's requirement

that one of the parties "'is and has been an actual bona fide

resident of this State for at least one year [now six months]

preceding the commencement of the suit for divorce' is essential

to the maintenance of the suit and must be established by

evidence introduced in the cause."   Hiles v. Hiles, 164 Va. 131,

139, 178 S.E. 913, 916 (1935) (citing former Code § 5105).
                            - 3 -
        "A court speaks through its orders and those orders are

presumed to accurately reflect what transpired."     McBride v.

Commonwealth, 24 Va. App. 30, 35, 480 S.E.2d 126, 128 (1997).

"Generally, the party asserting that a judgment is void for lack

of subject matter jurisdiction has the burden of proving that

fact."     Winston v. Commonwealth, 26 Va. App. 746, 752, 497

S.E.2d 141, 144-45 (1998); see also Johnson v. Commonwealth, 12

Va. App. 391, 396, 404 S.E.2d 384, 387 (1991) (on appeal, the

trial court's judgment is presumed correct and the burden is on

the party alleging reversible error to show by the record that

he is entitled to reversal).

        In its decree, the trial court stated that it considered

all the evidence and found that wife "is domiciled in and has

been a bona fide resident" of the state for the required period of

time.    That evidence included the deposition testimony of wife's

mother who corroborated wife and stated that wife has been a

Virginia resident the entire time she has known her daughter; in

other words, wife is a lifelong resident and domiciliary of the

Commonwealth.    Furthermore, the trial court reaffirmed its

holding following the hearing on husband's motion to vacate.

The record satisfactorily established that wife was "an actual

bona fide resident and domiciliary of this Commonwealth for at

least six months preceding the commencement of the suit."       Code




                               - 4 -
§ 20-97.   Accordingly, the trial court properly obtained

jurisdiction and correctly denied husband's motion to vacate. 1

                                                            Affirmed.




     1
       Because we find the evidence sufficiently established the
domicile requirements of Code § 20-97, we do not address or rely
upon the fact that husband took inconsistent positions before
the trial court. Specifically, he challenged the trial court's
acquisition and exercise of jurisdiction, yet admitted in his
untimely answer and cross-bill "to all the allegations contained
in" wife's bill of complaint.
                            - 5 -